 1                                                            HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                       SEATTLE DIVISION
10   LARRY W. JOHNSON,                       )
                                             )
11                         Plaintiff/Movant, ) No. 2:17-MC-00172-RSL
                                             )
12        v.                                 ) ORDER EXTENDING WELLS FARGO’S
                                             ) GARNISHMENT ANSWER DEADLINE
13   RCO LEGAL, P.S.,                        )
                                             )
14                    Defendant/Respondent, )
                                             )
15        and                                )
                                             )
16    WELLS FARGO HOME MORTGAGE,             )
                                     INC.,   )
17                                           )
                                  Garnishee. )
18                                           )
19

20            This matter comes before the Court on the parties’ Stipulation Extending Wells Fargo’s

21   Answer Deadline (the “Stipulation”) pursuant to this Court’s Order Extending Wells Fargo’s
22   Garnishment Answer Deadline (the “Answer Deadline Order”).               Having reviewed the
23
     Stipulation, and the Answer Deadline Order which permits the parties to further extend the
24
     Answer Deadline by stipulation, and good cause appearing, the Court approves the parties’
25
     Stipulation, and it is HEREBY ORDERED THAT:
26

27            Wells Fargo shall answer the Writ of Garnishment, stating the Liquidated A/R amount

                                                                                LANE POWELL PC
                                                                         1420 FIFTH AVENUE, SUITE 4100
                                                                        SEATTLE, WASHINGTON 98101-2338
                                                                          206.223.7000 FAX: 206.223.7107
     105727.1900/7765227.1
 1   owed to RCO as of the date of the December 21, 2017 Writ of Garnishment (up to the RCO
 2   Judgment Amount), if any, as determined in the Adjunct Receivership Case by court order, final
 3
     and binding settlement between Wells Fargo and the Receiver, or otherwise, within the earlier
 4
     of: (a) seven (7) days after such final binding determination, or (b) September 27, 2019 (unless
 5
     such date is extended by stipulation of the parties).
 6

 7            PURSUANT TO STIPULATION, IT IS SO ORDERED

 8

 9            Dated this 24th day of September, 2019.
10

11                                                           A
                                                             Hon. Robert S. Lasnik
12                                                           United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                                LANE POWELL PC
                                                                         1420 FIFTH AVENUE, SUITE 4100
                                                                        SEATTLE, WASHINGTON 98101-2338
                                                                          206.223.7000 FAX: 206.223.7107
     105727.1900/7765227.1
